                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                              FLORENCE DIVISION

    Demitrius Coleman,                        Crim. No. 4:04-cr-00482-TLW-2
                                              C/A No. 4:16-cv-02047-TLW
                PETITIONER

          v.
                                                              Order
    United States of America,

                RESPONDENT



         Petitioner Demitrius Coleman pled guilty to two counts of brandishing a

firearm during and in relation to a crime of violence, in violation of 18 U.S.C.

§ 924(c)(1)(A)(ii), and the Court sentenced him to a total of 384 months incarceration,

consisting of 84 months on Count 2 and 300 months consecutive on Count 4. ECF

No. 109. Both of his § 924(c) convictions were related to carjackings, in violation of

18 U.S.C. § 2119. In his § 2255 petition, he asserts that carjacking is not a valid

§ 924(c) predicate conviction in light of Johnson v. United States, 135 S. Ct. 2551

(2015).1 See ECF No. 160 at 6–7.

         The Fourth Circuit has foreclosed Petitioner’s argument, holding that “the

carjacking statute qualifies as a crime of violence under Section 924(c), because the

carjacking statute ‘has as an element the use, attempted use, or threatened use of



1In a memorandum he filed in support of his petition, he says that he “was convicted
of a non-offense over which this court did not have jurisdiction as 924(c) [he
presumably meant to say “carjacking”] is not a crime of violence within itself under
the force clause at 18: U.S.C. 924(c)(3)(A). Moreover, the residual clause at
924(c)(3)(B) is ‘unconstitutionally vague’ in light of Johnson.” ECF No. 168 at 2.


                                          1
physical force against the person or property of another.’” United States v. Evans,

848 F.3d 242, 244 (4th Cir. 2017) (quoting 18 U.S.C. § 924(c)(3)(A)).         Because

carjacking qualifies as a crime of violence under § 924(c)(3)(A), Petitioner’s petition

for relief pursuant to § 2255, ECF No. 160, is DENIED.2 This action is hereby

DISMISSED.

      The Court has reviewed this petition in accordance with Rule 11 of the Rules

Governing Section 2255 Proceedings. In order for the Court to issue a certificate of

appealability, Rule 11 requires that Petitioner satisfy the requirements of 28 U.S.C.

§ 2253(c)(2), which in turn requires that he “has made a substantial showing of the

denial of a constitutional right.” The Court concludes that he has not made such a

showing, and it is therefore not appropriate to issue a certificate of appealability as

to the issues raised in this petition.    Petitioner is advised that he may seek a

certificate from the Fourth Circuit Court of Appeals under Rule 22 of the Federal

Rules of Appellate Procedure.

      IT IS SO ORDERED.3

                                         s/ Terry L. Wooten
                                         Terry L. Wooten
                                         Chief United States District Judge

February 6, 2019
Columbia, South Carolina

2 As to § 924(c)’s residual clause, the Fourth Circuit recently concluded that it is
unconstitutionally vague. United States v. Simms, ___ F.3d ____, 2019 WL 311906,
at *1 (4th Cir. Jan. 24, 2019) (en banc). However, Simms has no impact on this case
because that decision only involved the residual clause, not the force clause.
3In light of the Court’s ruling, the other outstanding motions in this case, ECF Nos.
166, 167, 169, 170, 173, 175, 182, 183, are DISMISSED AS MOOT.


                                           2
